The judgment of the court was pronounced by
Rost, J.
Rosalie Verret and others sue to be recognized as collateral heirs of Edward Prevost, who diod leaving neither descendants nor ascendants. They allege their legitimate descent from Nicolas Verret and Marie Cantrelle, his wife, who were the common grand-father and grand-mother of themselves and the deceased. The children of the late Mrs. Hanoieau, a first cousin of the deceased, oppose the plaintiffs’ claims, and allege themselves to be his only legitimate heirs. They contend that the evidence furnished by the plaintiffs in support of their pretensions, is either null, or insufficient to establish their quality of heirs. The court below considered the evidence of the plaintiffs sufficient, and ordered that they be put in possession, in equal shares, of nineteen-twentieths of the succession,, reserving the other one-twentieth to the children of Mrs. Hanoteau, in right of their mother. The opponents have appealed.
In the evidence adduced by the plaintiffs to prove their heirship, there are two acts of marriage wanting: that of Nicolas Verret and Marie Cantrelle, the common grand father and grand mother of the appellees and of die. deceased, and that of Louis Verret and Marie Patin, the father and mother of four of the apppllees. There aro also two acts of baptism wanting: that of-Adolphe Verret and that of Martial Verret, two of the appellees, sons of Jacques Verret by his second marriage.
The marriage of Nicolas Verret and Marie Cantrelle must have taken place before the year 1749, as their first child Marie was baptized on the, 16th Sept, of that year. It is proved that the records of the marriages celebrated in New Orleans from the year 1720 to 1772 were regularly kept, and that those records were lost in the conflagration of the 21st March, 1788, which destroyed this city.
Verret resided in the city of .New,Orleans, and all his children w;ere baptized there, as his legitimate issue from Marie Cantrelle. We \yould presume from these facts, if it were necessary, that the marriage was also celebrated there. But, afj¿er the lapse of a century, without the legality of this marriage having ever been doubted, controverted, or denied, it must be held to have been duly solemnized. Clapier et al. v. Banks, 10 La. 68.
The marriage of Louis Verret and Marie Patin is proved by reputation. It is shown that the act of marriage cannot be found in the parish of Pointe Coupee, where the marriage is said to have been, celebrated. But the certificates of baptism of his four children, in which they are recognized as legitimate, are produced. These children are acknowledged by the other appellees as their coheirs, and witnesses testify to their status as legitimate children, and that they inherited, as such, the succession of their father.
This is not a case in which proof of the due solemnization of the marriage is necessaiy. The marriage must have taken place before 1787, Godfrey Verret the first issue of it, having been baptized on the 18th of February of that year. Under the law of Spain, in ' force at that time, proof of marriage by reputation, was sufficient in civil suits. “PrEesumptio se sola próbat, tantum semiplene,” says Ferraris, in his Bibliotheca Canónica, Jurídica, &c. vol. 7, verbo Prcesumptio, no. 17; but he adds: “ Si autem prossumptio probabilis adjuvetur publica fama, vel aliis adminiculis, potest etiam facere plenam probationem; colligitur clare ex cap. illud 11 de Prcesumptionibus, (the writer, I suppose, refers to Menochius,) juncto ejus summario, ubi dicitur, quod per cohabita*349tionem diutinam et famam de matrimonio, aliaque adminicula, probatur matrimonium; et ex cap. tertio loe. 13 eodem, juncta glossa a ED. Ibidem. ” Same author, no. 18.
Prcesumptio vehemens, sen violenta, facit plenum probationem, adeo utad condemnationem sufficiat saltern in causis civilibus, non nimium arduis. ” lb. no. 19.
Ex solis preesumptionibus etiam vehementibus nemo in caus& criminali criminaliter mota condemnandus est, nisi tamen sint indubitata, luce clariora, seu talia qua; evidentiam rei inducant. Ib. np. 20.
The evidence adduced is sufficient for tho.purposes of this suit.
It is urged by the opponents that, during the dominion of Spain, marriages were-regulated by the council of Trent, whiqh required t;hem to be celebrated by the, parrochas of the parties, or a priest delegated by him, in presence of two wit-, nesses, under the pain of-nullity; and that as the, certificates of1 the priest, adduced as evidence oí the marriage of Jacques Verrelw'fhMarguerite Shcweitzer, and of Augustin Verret with Marie Bujeaud, are signed neither by the, parties nor by witnesses, they, are not proof of a legal;marriage.
In the case of Patton v. The cities of Philadelphia and New Orleans, 1 An. p. 104, this question was thoroughly examined; and w<? came to the conclusion that, the regulations of the council of Trent, in relation to marriages, were never-, extended to the colony of Louisiana, 'life adhere to^is opinion, and are satisfied that the solemnization of those two marriages was sufficient, under the, regulations of the qhurch, as they existed before the council of Trent.
The affidavits of AJolphe and Martial Verret, introduced without opposition, and the testimony of their godfather and godmother, pijove their legitimate filiation from, Jacques Verret, andalsq that of theiy brothers, and sisters. This evidence, is corroborated by the testimony of Aurléien-, Verret, who stated that ho knows-, all the petitioners, eithpr personally or by reputation ; that the genealogical tab-, leau filed in this case, is correct; and that all the children of Nicolas Verret and:, Marie Canjtrelle had died before the institution of this suit; that he knows personally all the children of Louis Verret-, that it is to his knowledge that they, inherited their father’s estate; that they were ahvay reputed legitimate; and; that, if they were not, he would certainly know it-
Considering as proved the marriages of the fathers and mothers of the plain tiffs,, the evidence adduced by.them sufficiently proves theirlegitimate.filiation. Hobdy v. Jones, 2 An. 944.
In coming to this conclusion we have taken no notice of the .agreement alleged* by the opponents to exist between them and the plaintiffs, th^tt the documents, and affidavits offered in evidence were received subject to,all legal exceptions} Under the uniform jurisprudence of this court? no objections to evidence can bp. • considered on appeal, unless they are specified and reserved by a bill of exceptiops,.

Judgment affirmed.-.